      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

DAN CAPLINGER                             §
                                          §
VS.                                       §             CA No. _________________
                                          §
BOSTON MUTUAL LIFE                        §
INSURANCE COMPANY and                     §
EMPLOYER FLEXIBLE HR, LLC                 §
HEALTH AND WELFARE PLAN                   §


                      PLAINTIFF’S ORIGINAL COMPLAINT

       DAN CAPLINGER, Plaintiff, files this Original Complaint asserting causes of

action in law and equity for relief against Boston Mutual Life Insurance Company and

Employer Flexible HR, LLC Health and Welfare Plan, Defendants.

                                           I.
                                        PARTIES

1.     Plaintiff, Dan Caplinger is a resident citizen of Houston, Texas.

2.     Defendant, Boston Mutual Life Insurance Company, (“Boston Mutual”), is a

       domestic or foreign insurance company licensed to do business and doing

       business in the state of Texas, and can be served with process by serving its

       registered agent, CT Corporation, 1999 Bryan St., Suite 900, Dallas, TX 75201, or

       wherever it may be found. Disability Reinsurance Management Services, Inc.

       (“Disability RMS”) is the claims administrator for Boston Mutual and acted on

       behalf of Boston Mutual in all matters alleged herein regarding the

       administration, granting, payment, termination, and appeal denial of Caplinger’s




                                              1
     Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 2 of 13



      claim for benefits. All communications between Caplinger and Boston Mutual

      and actions taken by Boston Mutual, as alleged herein, were by Disability RMS.

3.    Defendant, Employer Flexible HR, LLC Health and Welfare Plan (“Plan”), is a

      domestic or foreign company licensed to do business and doing business in the

      state of Texas, and can be served with process by serving its registered agent,

      Employer Flexible HR, LLC, 7192 Sam Houston Parkway, Suite 200, Houston,

      TX 77064, or wherever it may be found.

                                     II.
                           JURISDICTION AND VENUE

4.    This action against Boston Mutual and the Plan arises under the Employee

      Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq. This

      Court has jurisdiction over this action pursuant to 29 U.S.C. §1132(e)(1).

5.    Venue is proper in this District and Division pursuant to 29 U.S.C. §1132(e)(2)

      because Defendants maintain business activity in and are in this district.

6.    Pursuant to 29 U.S.C. §1132(h), this Complaint has been served upon the

      Secretary of Labor, Pension and Welfare Benefits Administration, at 200

      Constitution Avenue N.W., Washington, D.C. 20210 and the Secretary of the

      Treasury at 111 Constitution Avenue N.W., Washington, D.C. 20024, by certified

      mail return receipt requested.

                                     III.
                              STATEMENT OF FACTS

7.    Mr. Caplinger was hired by Tristar/Employer Flexible HR in September 2012 as a

      Sales Manager, where he supervised 9 different people. He spoke face to face with

      employees, customers, suppliers, and coworkers. The job was demanding, as he
                                           2
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 3 of 13



        was required to keep up with industry and training materials, update calendars,

        and generate reports. He worked 45-50 hours per week at various locations and

        spent additional hours on administrative tasks.

8.      Caplinger enrolled in Tristar/Employer Flexible HR’s employee welfare benefit

        Plan that included benefits for long term disability (LTD). The Plan was part of

        Tristar/Employer Flexible HR’s Group Insurance Policy issued by Boston Mutual.

        It provided income protection if an employee was disabled as a result of injury or

        sickness. Mr. Caplinger was an eligible employee.

9.      Tristar/Employer Flexible HR was the Plan Sponsor and Plan Administrator.

10.     Boston Mutual was the Insurer of the Plan.

11.     Boston Mutual contracted with Disability RMS to act as Claims Administrator for

        the Plan. Any LTD benefits would be paid by Boston Mutual.

12.     In March 2013, Mr. Caplinger began to suffer from jaw pain. He was eventually

        diagnosed with cancer and underwent surgery to remove adenoid systemic

        carcinoma1 from his neck a month later.

13.     For 6 months, he was unable to work. He could not drive to the office or hold

        meetings with customers and suppliers. Understanding his limitations,

        Tristar/Employer Flexible HR limited his work to administrative tasks. The

        CEO/President took on the role of Sales Manager.

14.     In 2014, he could only work 2 days a week at the office, and his fatigue prevented

        him from staying after 2 p.m. He was limited to administrative tasks and could

        not hold face to face meetings with customers. He remained dependent on
1
 Adenoid cystic carcinoma is a rare malignant cancer that arises most often in the salivary glands of the head and
neck. Unlike most carcinomas, most patients with ACC survive for 5 years, only to have tumors recur and progress.
                                                       3
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 4 of 13



       painkillers for his ongoing jaw pain. Although he maintained this modified work

       schedule for more than a year, Mr. Caplinger could not hold in-person meetings

       with customers and depended on painkillers to manage his pain.

15.    In June 2014, Dr. Jeffrey Sweeney noted that Mr. Caplinger suffered from

       shortness of breath and severe fatigue from exercise. The symptoms started after

       radiation therapy.

16.    In early 2015, Caplinger tried to increase his workload to 3 full days a week, but

       the chronic pain, fatigue, and cognitive problems were overwhelming.

17.    Mr. Caplinger stopped working in October 2015 and applied for LTD benefits.

       Boston Mutual initially denied his claim, arguing that he had already worked

       through pain and fatigue for 2 years. Mr. Caplinger appealed the denial in

       October 2016. Boston Mutual reversed its denial and approved his LTD benefits.

18.    Starting in 2016, Mr. Caplinger’s physicians diagnosed him with nerve damage,

       including neuropathy in his feet and carpal tunnel syndrome in his hands. These

       conditions affect his ability to stand, walk, and work with his hands.

19.    On November 11, 2016, Dr. Lawrence Broda, an assistant medical director at

       Disability RMS, reviewed some of Mr. Caplinger’s medical records. Dr. Broda

       noted that Mr. Caplinger “consistently reports jaw pain and fatigue at every

       visiting to his treating physicians”.

20.    In April 2017, Mr. Caplinger underwent a Neurocognitive Evaluation with Dr.

       Christine Randall. Dr. Randall noted that it was difficult for him to speak due to

       pain. She diagnosed with him with chronic pain, sleep disorder due to pain, and

       reduced concentration.
                                               4
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 5 of 13



21.    In June 2017, Dr. Michael Kupferman noted that Mr. Caplinger continued to

       suffer from right neck pain and persistent fatigue.

22.    On July 13, 2017, Boston Mutual advised Mr. Caplinger that it would review his

       LTD claim to determine if he qualified for disability under the “any occupation”

       definition of the Policy.

23.    On October 10, 2017, Dr. Broda advised that he needed additional information in

       order to review Mr. Caplinger’s claim. He asked for “observational data”,

       requesting that Disability RMS conduct surveillance of Mr. Caplinger.

24.    Dr. Broda is a medical director with Disability RMS. His job description does not

       involve requesting surveillance on insureds like Mr. Caplinger.

25.    On November 17, 2017, Dr. Randall Wright noted that Mr. Caplinger had tingling

       in his hands and arms. Working on a computer made the tingling worse.

26.    On January 12, 2018, Mr. Caplinger underwent a Neurocognitive Evaluation. It

       was determined that his cognitive deficits were related to pain, medications,

       fatigue, and sleep disturbance.

27.    Boston Mutual terminated Mr. Caplinger’s claim on January 30, 2018. In doing

       so, it relied on medical record reviews by Disability RMS medical director

       Lawrence Broda and a Malcolm Spica. Both “reviews” were based on small

       portions of his medical records. It also relied on an occupational review by

       Disability RMS employee Teresa Marques.

28.    In February 2018, a Social Security Administration Administrative Law Judge

       approved Mr. Caplinger’s Social Security Disability claim. The disability was

       retroactive to October 2015. Specifically, Judge David Gutierrez found that Mr.
                                            5
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 6 of 13



        Caplinger suffered from right adenoid cystic carcinoma post-surgery, chronic

        fatigue disorder, chronic pain disorder, neuropathy, and nerve root irritation in

        lumbar and cervical spine. Judge Gutierrez concluded that his symptoms were

        reasonably consistent with the medical evidence, and that he could not work an 8

        hour day, 40 hour work week in any capacity.

29.     In May 2018, Dr. Timothy Burrows noted that Mr. Caplinger suffered from

        frequent headaches, jaw pain, hand numbness, grip problems, numbness in his

        feet, and burning sensations in his thighs and hips. He also noted the recent

        diagnoses of cervical radiculopathy and lumbago with sciatica.

30.     Mr. Caplinger appealed Boston Mutual’s termination of his LTD claim in July

        2018. Along with his appeal, he provided 32 exhibits totaling almost 1,400 pages

        that supported his claim.

31.     In January and June 2018, Mr. Caplinger underwent Electromyography (“EMG”)

        testing. In reviewing the results, Dr. Burrows concluded that Mr. Caplinger

        suffered from chronic inflammatory demyelinating polyneuritis (“CIDP”)2.

32.     In September 2018, Boston Mutual retained a Stuart Russell to review some of

        Mr. Caplinger’s medical records. Dr. Russell concluded that the EMG tests did

        not support a diagnosis of CIDP. He concluded that Mr. Caplinger could work full

        time in a sedentary occupation.

33.     Boston Mutual denied Mr. Caplinger’s appeal on September 5, 2018. In doing so,

        it relied on two medical record reviewers. One of those reviewers was Dr. Stuart

        Russell. Dr. Russell is not licensed to practice medicine in Texas. He claims that
2
  CIDP is a nerve disease that causes weakness, numbness, and pain. It occurs when nerve roots swell and destroy
the myelin sheaths, impairing limb function. CIDP is twice as common in men.
                                                         6
        Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 7 of 13



          he is licensed in Maine, but he is not found in the Maine Board of Licensure in

          Medicine’s database.

34.       Dr. Russell’s bias and credibility have been called into question by several courts.

          In Clark v. CUNA Mutual, the plaintiff presented evidence of his symptoms,

          which included chronic back pain, numbness and tingling in his leg, and limited

          range of motion3. Just as here, Disability RMS was the Claim Administrator and

          paid Dr. Russell to review some of the plaintiff’s medical records. Just as here,

          Dr. Russell concluded that the plaintiff could do full time sedentary work. Just as

          here, Dr. Russell contended that the plaintiff’s treating physicians did not

          properly support their claims of restrictions and limitations. The Court found

          that Dr. Russell ignored the subjective nature of the plaintiff’s pain complaints

          and that he did not even acknowledge the plaintiff’s supplemental reports. His

          opinions were appropriately discounted.

35.       In Wagner v. American United, Disability RMS was again the Claims

          Administrator4. Every physician who saw the plaintiff agreed that he could not

          return to work. Dr. Russell reviewed some of the medical records in the claim. He

          concluded that the plaintiff was just lying about his condition and could return to

          work. The Court discredited Dr. Russell’s opinions because opinions based on

          paper reviews are entitled to little weight when the insurer can order an in-

          person examination. Judge v. Metro. Life Ins. Co., 710 F.3d 651 (6th Cir. 2003).

36.       In this claim, Dr. Russell believes that Mr. Caplinger can work full time in a

          sedentary occupation because he can sporadically engage in some activities.
3
    Clark v. CUNA Mutual Long Term Disability Plan, 2016 WL 1060344 (W.D. WI March 15, 2016).
4
    Wagner v. American United Life Ins. Co., No. 17-4072 (6th Cir. May 3, 2018).
                                                         7
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 8 of 13



       However, the ability to engage in sporadic activities says little about the ability to

       go to work. Diaz v. Prudential Ins. Co. of Am., 499 F.3d 640 (7th Cir. 2007).

37.    The Policy does not require Mr. Caplinger to be bedridden to qualify for benefits.

38.    Boston Mutual’s use of Dr. Russell, among others, reveals its underlying motive

       to terminate Mr. Caplinger’s claim, no matter the evidence. On information and

       belief, Boston Mutual selected these medical record reviewers to review Mr.

       Caplinger’s claim for that very purpose. Those medical record reviewers have

       routinely discounted or ignored Mr. Caplinger’s complaints of jaw pain and

       fatigue. In doing so, they imply that he is either exaggerating his symptoms or

       outright lying about them. This pattern of conduct evidences a biased approach to

       Boston Mutual’s LTD claims, including this one.

39.    On November 12, 2018, Mr. Caplinger submitted additional evidence in support

       of his claim. Among other things, he provided evidence relating to Disability

       RMS’s use of biased and unqualified medical record reviewers. He also provided

       even more EMGs that documented the disabling nature of his CIDP. The

       additional evidence was provided pursuant to Fifth Circuit case authority that

       obligated Boston Mutual to review the additional information. (“The

       administrative record consists of relevant information made available to the

       administrator prior to the . . . filing of a lawsuit and in a manner that gives the

       administrator a fair opportunity to consider it”.) Vega v. National Life Ins.

       Services, Inc., 188 F.3d 287, 300 (5th Cir. 1999). Vega has been repeatedly upheld

       by the 5th Circuit, most recently in Ariana M. v. Humana Health Plan of Texas,



                                             8
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 9 of 13



       Inc., 884 F.3d 246 (5th Cir. 2018). He requested that Boston Mutual review those

       records pursuant to its legal obligation and re-evaluate his claim.

40.    The evidence that Mr. Caplinger sent to Boston Mutual on November 12, 2018

       was submitted before filing this lawsuit and in a manner that gave Boston Mutual

       a fair opportunity to consider it. As of the filing of this lawsuit, Boston Mutual has

       not responded to the additional evidence supporting Mr. Caplinger’s claim.

41.    Having exhausted his administrative remedies, Dan Caplinger brings this action

       to recover the LTD benefits promised in the Plan and Policy.

                                      IV.
                           CLAIMS & CAUSES OF ACTION

42.    The Employer Flexible HR, LLC Health and Welfare Plan is governed by ERISA.

       29 U.S.C. §1001, et. seq. Tristar/Employer Flexible HR is the plan sponsor and

       Plan Administrator. Boston Mutual is the insurer and a named fiduciary under

       the Plan. Disability RMS is the Claim Fiduciary under the Plan.

43.    As Plan fiduciaries, Boston Mutual and the Plan are obligated to handle claims

       for the benefit of the Plan and Plan beneficiaries, and to deliver the benefits

       promised in the Plan. They are also obligated as fiduciaries to conduct their

       investigation of a claim in a fair, objective and evenhanded manner.

44.    Boston Mutual’s adjustment of the Caplinger claim was instead biased and

       outcome oriented. This was partly reflected by its denial of the Caplinger claim,

       even after being presented with evidence of his disability. It was also reflected in

       Boston Mutual’s unreasonable reliance on reviewers who lacked the training,

       education, and experience to objectively or competently review his claim.


                                             9
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 10 of 13



45.    Boston Mutual’s interpretation of the Plan was not legally correct. It was also

       contrary to a plain reading of the Plan language.

46.    Boston Mutual’s interpretation of the Plan and Plan language was contrary to

       that of the average Plan participant and policyholder. It was contrary to the

       common and ordinary usage of the Plan terms. Alternatively, the Policy language

       upon which Boston Mutual based its denial decision was ambiguous. The

       ambiguous nature of those terms require those terms be construed against

       Boston Mutual and the Plan and in favor of coverage for Cowan.

47.    Boston Mutual’s denial was made without substantial supporting evidence. Its

       decision to terminate the Caplinger claim was instead based upon rank

       speculation and guesswork. Boston Mutual’s denial decision was de novo wrong.

       Alternatively, it was arbitrary and capricious.

48.    At all material times, Boston Mutual acted on behalf of the Plan and in its own

       capacity as the Insurer and, through Disability RMS, as Claims Administrator.

49.    Defendants’ termination of the Caplinger claim breached the terms of the Plan.

       This breach was in violation of 29 U.S.C. §1132(a)(1), entitling Caplinger to the

       LTD policy benefits to which he is entitled, along with pre-judgment interest on

       the amounts due and unpaid, all for which Mr. Caplinger now sues.

                                      V.
                              STANDARD OF REVIEW

50.    The default standard of review for denial of a benefit claim is de novo. Where the

       Plan or Policy confers discretion on the Claims Administrator, an abuse of

       discretion standard of review may apply.




                                             10
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 11 of 13



51.    The Plan or Policy may contain a discretionary clause or language Defendants

       may contend affords them discretion to determine eligibility for benefits, to

       interpret the Policy, and determine the facts. Defendants’ denial under this

       standard of review, if any, was an abuse of discretion. It was arbitrary and

       capricious.

52.    If discretion applies, the Court should afford Boston Mutual less deference in

       light of its financial conflict of interest. Boston Mutual’s conflict of interest is both

       structural and actual. Its structural conflict results from its dual role as the

       adjudicator of Caplinger’s claim and as the potential payor of that claim.

53.    Boston Mutual’s actual financial conflict is revealed in the policies, practices, and

       procedures influencing and motivating claim delays and denials for financial

       gain. Boston Mutual’s financial conflict is also revealed in the high return gained

       from the delay in payment or denial of claims.

54.    Each of these grounds, on information and belief, was a motive to deny Plaintiff’s

       claim, along with the delay in payment or denial of claims of other Boston Mutual

       policyholders and claimants.

55.    In light of its financial conflict, Boston Mutual should be given little or no

       discretion in its claims decision.

56.    Alternatively, the standard of review of this claim should be de novo, affording

       Defendants no discretion in its interpretation of the terms of the Policy and Plan

       or   in   its   factual   determinations.   Both    factual   conclusions    and   legal

       determinations are reviewed de novo by the Court. Ariana v. Humana Health

       Plan of Texas, Inc., 884 F.3d 246 (5th Cir. 2018).




                                              11
      Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 12 of 13



57.    The Plan or Policy was delivered in Texas and is subject to the laws of that

       jurisdiction. Accordingly, Texas law applies under the ERISA savings clause.

       Texas has banned the use of discretionary clauses in insurance policies issued in

       this state. TEX. INS. CODE §1701.062; 28 Tex. ADMIN. CODE §3.1202. Accordingly,

       review of the Caplinger claim and Defendants’ claims handling conduct, both in

       their interpretation of terms of the Policy and the Plan, and in their

       determination of the facts, should be de novo.

                             VI.
       REQUEST FOR PREJUDGMENT INTEREST & AN ACCOUNTING

58.    Caplinger requests, in addition to the amount of benefits withheld, prejudgment

       interest on any such award. He is entitled to prejudgment interest as additional

       compensation, and pursuant to Texas Insurance Code Texas Insurance Code, Sec.

       1103.104, or on principles of equity.

59.    The Plan and Policy do not contain a rate of interest payable on the benefit

       amount wrongfully withheld. Resort must be had to Sec. 1103.104(c) of the Texas

       Insurance Code. Caplinger thus requests an accounting in order to determine the

       amount earned on the funds that should have rightfully been paid to him, and in

       accordance with Insurance Code Sec. 1103.104(c).

                                   VII.
                     CLAIM FOR ATTORNEYS FEES & COSTS

60.    Caplinger seeks an award of his reasonable attorneys’ fees incurred and to be

       incurred in the prosecution of this claim for benefits. He is entitled to recover

       those fees, together with his costs of court, pursuant to 29 U.S.C. §1132(g).

                                         VIII.
                                        PRAYER



                                               12
Case 4:18-cv-04734 Document 1 Filed on 12/17/18 in TXSD Page 13 of 13



 Dan Caplinger, Plaintiff, respectfully prays that upon trial of this matter or other

 final disposition, this Court find in his favor and against Defendants Boston

 Mutual Life Insurance Company and Employer Flexible HR, LLC Health and

 Welfare Plan, and issue judgment against each Defendant as follows:

 A.     Pay to Mr. Caplinger all benefits due and owing in accordance with the

        terms of the Plan and Policy, as well as all prejudgment interest due

        thereon and as allowed by law and equitable principles;

 B.     Pay all reasonable attorney’s fees incurred and to be incurred by Mr.

        Caplinger in obtaining the relief sought herein, along with the costs

        associated with the prosecution of this matter; and

 C.     All such other relief, whether at law or in equity, to which Mr. Caplinger

        may show himself justly entitled.



                                    Respectfully submitted,

                                                               araval@bergplummer.com
                                                               2018.12.17 10:03:25 -06'00'
                                    By:______________________________
                                         Amar Raval, TBA #24046682
                                         S.D. No. 619209
                                         Berg Plummer Johnson & Raval LLP
                                         3700 Buffalo Speedway, Suite 1150
                                         Houston, TX 77098
                                         (713) 526-0200
                                         (832) 615-2665 (Fax)
                                         araval@bergplummer.com

                                            ATTORNEYS FOR PLAINTIFF




                                      13
